    Case 1:18-cv-00488-JTN-ESC ECF No. 16 filed 11/19/18 PageID.179 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN


    J & J SPORTS PRODUCTIONS, INC.,

               Plaintiff,
    v.                                                                       Hon. Janet T. Neff

    SAYLIS HOOKAH LOUNGE AND CAFE, LLC,                                      Case No. 1:18-cv-00488
    et al.,

               Defendants.
    ________________________________/

                                 REPORT AND RECOMMENDATION

              This matter is before the Court on Plaintiff's Motion for Default Judgment (ECF No.

10), which was referred to the undersigned by the Honorable Janet T. Neff for report and

recommendation under 28 U.S.C. §636(b)(1)(B). A hearing on the motion was held

October 9, 2018.

              Summonses were returned executed as to all defendants (ECF Nos. 6 and 7).

Defendants failed to answer or otherwise plead, and default was entered pursuant to Fed.

R. Civ. P. 55(a) as to all defendants on June 28, 2018 (ECF No. 9). Plaintiff, through

counsel, appeared for the October 9, 2018 hearing on the motion for default judgment.

The defaulting parties did not appear for the hearing or contact the court in any way.1

                                            THE PARTIES

              Plaintiff, J & J Sports Productions, Inc., is a corporation claiming that defendants

violated the Cable & Television Consumer Protection and Competition Act (“CTCPA”), 47



1
  The court notes that subsequent to the hearing in this matter, but before this Report and Recommendation
issued, an attorney appeared on behalf of defendants. However, no further action has been taken on their
behalf.
 Case 1:18-cv-00488-JTN-ESC ECF No. 16 filed 11/19/18 PageID.180 Page 2 of 6



U.S.C. § 605, by broadcasting a program for which they had not purchased a commercial

license from Plaintiff. The defendants are not minors or incompetent persons. Saylis

Hookah Lounge and Cafe, LLC, is the corporate defendant in this matter. Joint and

several liability for the non-corporate defendants, Mahad Bussuri, Ilyas Bussuri, and

Sabrin Amin will be discussed below.

                                       STANDARD

       The rule governing default judgment is Fed. R. Civ. P. 55(b), which reads as

follows:

       (b) Entering a Default Judgment.

             (1) By the Clerk. If the plaintiff's claim is for a sum certain or a
             sum that can be made certain by computation, the clerk—on
             the plaintiff's request, with an affidavit showing the amount
             due—must enter judgment for that amount and costs against
             a defendant who has been defaulted for not appearing and
             who is neither a minor nor an incompetent person.

             (2) By the Court. In all other cases, the party must apply to the
             court for a default judgment. A default judgment may be
             entered against a minor or incompetent person only if
             represented by a general guardian, conservator, or other like
             fiduciary who has appeared. If the party against whom a
             default judgment is sought has appeared personally or by a
             representative, that party or its representative must be served
             with written notice of the application at least 7 days before the
             hearing. The court may conduct hearings or make referrals—
             preserving any federal statutory right to a jury trial—when, to
             enter or effectuate judgment, it needs to:

                    (A) conduct an accounting;

                    (B) determine the amount of damages;

                    (C) establish the truth of any allegation by
                    evidence; or

                    (D) investigate any other matter.



                                              2
 Case 1:18-cv-00488-JTN-ESC ECF No. 16 filed 11/19/18 PageID.181 Page 3 of 6



       Because the default judgment sought is not for a sum certain or a sum that can be

made certain by computation, the matter is governed by Fed. R. Civ. P. 55(b)(2).

                                       DISCUSSION

       Plaintiff, J & J Sports Productions, Inc., paid for and was given the exclusive

nationwide television distribution (closed circuit) rights to the “Fight of the Century,” Floyd

Mayweather, Sr. versus Manny Pacquaio Championship Fight Program. According to

plaintiff’s complaint, defendants and/or their agents did unlawfully intercept and exhibit

the program at the time of its transmission at their commercial establishment, The Saylis

Hookah Lounge. Plaintiff, J & J Sports Productions, Inc., claims that the defendants

violated the Cable & Television Consumer Protection and Competition Act (“CTCPA”), 47

U.S.C. § 605, by broadcasting a program for which they had not purchased a commercial

license from Plaintiff. In addition, plaintiff claims that defendants Mahad Bussuri, Ilyas

Bussuri and Sabrin Amin violated the Michigan Uniform Voidable Transfers Act

(“MUVTA”), MCL 566.31 et seq. and that the transfer of the subject property is voidable.

       Plaintiff’s motion for default judgment (ECF No. 10) is detailed, well supported and

supplemented by affidavit (ECF No. 13) a proposed judgment (ECF No. 12) and additional

briefing (ECF No. 14). As the defendants have not answered or otherwise pled, the

allegations against them are deemed admitted pursuant to Fed. R. Civ. P. 8(b)(6) and

entry of default judgment is appropriate at this time.

                                         DAMAGES

I.     Economic Damages

       Plaintiff has established that the cost of purchasing the pay-per-view event titled

"The Fight of the Century" Floyd Mayweather, Jr. v. Manny Pacquiao Championship Fight


                                              3
 Case 1:18-cv-00488-JTN-ESC ECF No. 16 filed 11/19/18 PageID.182 Page 4 of 6



Program (the “Program”), had Defendants done so through appropriate methods, would

have been $6,000.00. The court concludes that the facts in the complaint state a claim

under the Cable & Television Consumer Protection and Competition Act (“CTCPA”), 47

U.S.C. § 605, as Defendants broadcast a program for which they had not purchased a

commercial license from Plaintiff. Plaintiff is entitled to recover its economic damages in

the amount of the $6,000 licensing fee.

II.    Statutory Damages

       Plaintiff alleges that Defendants’ violation was willful and done for “indirect

commercial advantage.” See 47 U.S.C. § 605(e)(3)(C)(ii). Plaintiff provided evidence that

two factors pertaining to commercial advantage are present here—a $10 cover was

charged at the business and the business remained at or near capacity all night. (ECF

No. 10-2); see e.g., Joe Hand Promotions, Inc. v. Pickett, Case No. 15-478, 2016 WL

3668162, at *5 (N.D. Ohio July 11, 2016). Plaintiff also noted Defendants’ failure to appear

and defend the action as evidence of willfulness. See Joe Hand Promotions, Inc. v. RPM

Mgmt. Co. LLC, Case No. 11-377, 2011 WL 5389425, at *3 (S.D. Ohio Nov. 7, 2011).

Plaintiff stated that, to its knowledge, Defendants are first-time violators and thus Plaintiff

does not seek the statutory maximum of $100,000 for a willful violation. See 47 U.S.C. §

605(e)(3)(C)(ii). Instead Plaintiff asked this court for a statutory damages award of five

times the cost of the program, i.e., five times the amount of its economic damages or

$30,000. The court concludes there is sufficient evidence of willfulness and an indirect

commercial advantage and an award $30,000 in statutory damages is appropriate. Id.;

See also J & J Sports Productions, Inc. v. Hangovers, LLC, et al., Case No. 18-10089

(E.D. Mich. August 6, 2018).


                                              4
 Case 1:18-cv-00488-JTN-ESC ECF No. 16 filed 11/19/18 PageID.183 Page 5 of 6



                                   FEES AND COSTS

      Plaintiff has incurred fees and costs prosecuting this action in the amount of

$4,066.99, representing $3,543.50 in attorney fees and $523.49 in costs. Plaintiff

provided documentation of its attorney’s rates and hours billed as well as the reasonable

market rate for like services. (ECF No. 10-4; Page.ID 116). The court concludes these

fees and expenses are manifestly reasonable and are properly owed to Plaintiff as the

prevailing party under the CTCPA. See 47 U.S.C. § 605(3)(B)(iii).

                                INDIVIDUAL LIABILITY

I.    Mahad Bussuri

      Plaintiff alleges that Defendant Mahad Bussuri is personally liable because, as the

owner, he had the right and ability to supervise and was a direct financial beneficiary of

Saylis Hookah Lounge and Café, LLC’s business activities. See J & J Sports Productions,

Inc. v. Ribeiro, 562 F.Supp.2d 498 (S.D.N.Y. 2008). The court finds sufficient evidence to

hold Defendant Mahad Bussuri personally liable and recommends that judgment be

entered jointly and severally against him.

II.   Ilyas Bussuri and Sabrin Amin

      Plaintiff alleges that Defendants Ilyas Bussuri and Sabrin Amin are personally

liable because Defendant Mahad Bussuri fraudulently transferred his interest in real

estate to them for less than $100 and that transfer is voidable pursuant to the Michigan

Uniform Voidable Transfers Act (“MUVTA”), MCL 566.31 et seq. Plaintiff attached the

original deed, the deed from Defendant Mahad Bussuri to Defendants Ilyas Bussuri and

Sabrin Amin, and a property tax statement establishing the approximate value of the

property at $127,200. The court finds sufficient evidence to grant relief under the MUVTA


                                             5
 Case 1:18-cv-00488-JTN-ESC ECF No. 16 filed 11/19/18 PageID.184 Page 6 of 6



and therefore enters judgment against Defendants Ilyas Bussuri and Sabrin Amin, jointly

and severally, which judgment may be attached by judgment lien to 3700 Weger Pl.,

Lansing, MI 48910, the property transferred.

                                      CONCLUSION

       For the reasons stated above the undersigned recommends that default judgment

be entered against all defendants, jointly and severally, in a form similar to the attached

proposed judgment, in the amount of $40,066.99, including damages totaling $36,000

and fees and costs in the amount of $4,066.99.



Dated: November 19, 2018                                  /s/ Ellen S. Carmody
                                                         ELLEN S. CARMODY
                                                         U.S. Magistrate Judge




       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of

Court within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure

to file objections within the specified time waives the right to appeal the District Court’s

order. Thomas v. Arn, 474 U.S. 140, 155 (1985); United States v. Walters, 638 F.2d 947,

949-50 (6th Cir. 1981).




                                             6
